         Case 1:21-cv-00729-GTS Document 10 Filed 07/30/21 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

                                ORDER DISMISSING APPEAL



Richard B. Applebaum

       vs.                                            Case No.       1:21-cv-729 (GTS)

Codie B. Southworth and
Jeffrey Southworth


        Upon the attached Certification of the Clerk of the Bankruptcy Court that the Appellant
has failed to file with the Clerk a designation of the items to be included in the record on appeal
and a statement of the issues to be presented and the time in which to do so having expired with
no extension of time given by the U.S. Bankruptcy Court, it is therefore

       ORDERED, that the within appeal shall be DISMISSED without further Order of the
Court UNLESS within THIRTY (30) DAYS of the date of this Order, the Appellants fully
comply with Federal Rules of Bankruptcy Procedure §§ 8003(a)(3)(C) and 8009(a).


Dated: July 30, 2021
